Citation Nr: 1146354	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-28 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the overpayment of service-connected compensation benefits in the amount of $230.08 was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to May 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's compensation benefits due to his incarceration for a felony, effective October [redacted], 2007, creating an overpayment of $230.08.  The Veteran appealed therefrom.  


FINDINGS OF FACT

1.  The Veteran was incarcerated in a state penal institution on August [redacted], 2007, following his felony conviction on August [redacted], 2007.  At the time of the Veteran's incarceration, a combined 10 percent disability evaluation was in effect for his service-connected disabilities.  

2.  The RO received notification of the Veteran's incarceration in August 2007, September 2007, October 2007, November 2007, and December 2007.  

3.  In January 2008, the RO retroactively reduced payment of the Veteran's VA compensation benefits to 5 percent, as of October [redacted], 2007.  

4.  The Veteran's actions or failure to act did not contribute to the creation of the overpayment.  


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits in the amount of $230.08 was due to error solely on the part of the VA and therefore improperly created.  38 U.S.C.A. 5103, 5103A, 5107, 5313 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.665 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA imposes obligations on VA in terms of its duties to notify and assist claimants.  The VCAA is not applicable to claims for waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver).  Thus, any discussion as to VCAA compliance is not required.  In any event, because the Board is granting the claim, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

II.  Decision  

The Veteran contends that he should not be held responsible for an overpayment due to a reduction in his VA compensation benefits because he notified VA timely of his incarceration and the RO continued to pay him disability benefits at his regular rate.  He asserts that any such debt should be waived.  For the reasons that follow, the Board concludes that the overpayment was due solely to administrative error on the part of the RO and that the debt is not valid.  

The Veteran has been in receipt of VA compensation benefits at a 10 percent disability rate due to his service-connected hallux valgus, right foot; loss of motion of the ring or little finger; and second degree burns.  On August [redacted], 2007, the Veteran was convicted of a felony, and his incarceration commenced on August [redacted], 2007.  See the November 2007 legal status summary.  

Any person who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  38 U.S.C.A. § 3113; 38 C.F.R. § 3.665 (2011).  A Veteran who has a combined rating of less than 20 percent shall be paid one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  For purposes of 38 C.F.R. § 3.665, a felony is any offense punishable by death or imprisonment for a term exceeding one year, unless specifically categorized as a misdemeanor under the law of the prosecuting jurisdiction.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2011); 38 C.F.R. § 3.500(b)(2) (2011); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  

The timeline of events is illustrative of the administrative error alleged by the Veteran.  

The Veteran was convicted of a felony on August [redacted], 2007, and incarcerated on August [redacted], 2007.  On August 6, 2007, the RO received a letter from the Veteran.  In the letter, the Veteran noted that he was receiving a 10 percent disability evaluation for his service-connected disabilities, but was recently convicted of a felony and sentenced to five years with half time.  He stated that he was notifying VA of his conviction so his benefits could be reduced as needed.  On August 28, 2007, the RO received a second letter from the Veteran.  The Veteran again notified the RO that he was sentenced to a felony in August 2007.  On October 1, 2007, the RO received a third letter from the Veteran.  The Veteran explained that he was incarcerated for a felony and was convicted on August [redacted], 2007.  He reminded the RO that he sent a letter to the RO the same day of his conviction and on the same day he arrived at prison.  The Veteran requested that the RO confirm receipt of the previous letters so his disability benefits will not stop, and to only pay him 5 percent in disability compensation benefits so an overpayment of benefits will not be created.  On October 24, 2007, the RO received a fourth letter from the Veteran.  The Veteran reminded the RO of his felony conviction in August 2007.  He reiterated that he had been contacting the RO so his disability compensation could accurately reflect his prison status and to prevent an overpayment.  On November 27, 2007, the RO received a fifth letter from the Veteran.  Similar to the previous four letters, the Veteran reminded the RO of his conviction and subsequent incarceration.  He also sought clarification as to whether the 10 percent disability evaluation had been reduced to 5 percent due to his felony status.  Finally, on December 11, 2007, the RO received a copy of the Veteran's legal status summary.  The legal status summary confirmed the Veteran's sentencing date of August [redacted], 2007 and his incarceration date of August [redacted], 2007.  

After receipt of the legal status summary, the RO issued a January 2008 decision, reducing his VA service-connected disability compensation benefits to one-half of his 10 percent rate, effective October [redacted], 2007, the sixty-first day of his incarceration.  This resulted in an overpayment of $230.08.  The Veteran appealed therefrom.  

The RO took no action regarding the Veteran's letters received in August 2007, October 2007, and November 2007, which indicated that he was incarcerated in August 2007.  Instead the RO issued the January 2008 decision, which implemented the reduction, effective October [redacted], 2007, after it received a copy of the Veteran's legal status.  The Board again notes that the legal status summary received by the RO in December 2007 only confirmed what the Veteran had informed the RO regarding his incarceration on five previous occasions.  
The Board finds that the overpayment was created solely as a result of VA administrative error and it cannot, therefore, be held to have been properly created.  It is clear that the Veteran timely informed VA of his incarceration and that despite his notifications, VA continued to pay him disability compensation.  This overpayment was the result of administrative error.  In order for the overpayment to be considered the result of sole administrative error, and for the Veteran to consequently not be liable for the debt, the Veteran must not have known, or should have known, that the payments were erroneous.  The record shows that the Veteran was incarcerated at the time of the conviction in the county jail and then transferred to another prison.  His initial letter was sent the day of the conviction and he then advised the VA of his change of address.  The record indicates that prior to the conviction, he was sent his benefit checks by mail and it does not appear that he was aware of the erroneous overpayment because he was incarcerated and did not have access to his benefits check or bank account.  The Veteran acted swiftly to attempt to prevent the creation of an overpayment by informing the RO on five separate occasions of his date of conviction and date of incarceration.  The Veteran did not dispute the reduction and, importantly, he sought to prevent an overpayment.  The RO failed to recognize the import of the Veteran's submissions and delayed in implementing the reduction which created the overpayment at issue.  The Board also notes that the August 2008 decision by the RO's Committee on Waivers and Compromises found no fault on the part of the Veteran with regard to the overpayment in question.

The evidence of record does not clearly demonstrate that the Veteran had knowledge that he was receiving benefits to which he was not entitled or that he otherwise acted or failed to act in such a way as to perpetuate the error.  Accordingly, the Board finds that the overpayment was solely the result of VA administrative error, and that the debt therefore was not properly created and cannot legally be charged to the Veteran.  Erickson v. West, 13 Vet. App. 495 (2000) (holding that when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award).  

In view of the finding that the overpayment resulted solely as a result of VA administrative error, the Board finds that the RO's decision to adjust the Veteran's disability compensation effective October [redacted], 2007, was improper and that the debt is not a valid debt to VA.  38 U.S.C.A. §§ 5107 , 5111(a), 5112(b)(2)(9)(10); 38 C.F.R. §§ 3.401(b)(1) , 3.500(b), 3.501(d)(2).  


ORDER

An overpayment of VA disability compensation benefits in the amount of $230.08 was improperly created; the appeal is granted.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


